DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are respectfully not persuasive in-part and persuasive in-part.
 
The remarks on page. 6-7 of the arguments contend the following:

First the Office Action rejects Claim 16 under 35 U.S.C. § 112(b) as indefinite, alleging that the written description fails to disclose the corresponding structure, material, or acts for performing the limitation "a NOx reducing agent device which introduces a first amount of a NOx reducing agent to an input gas" and "a device arranged to introduce a second amount of a NOx reducing agent in the gas effluent from said de-N20 catalytic bed" of Claim 16. Applicant respectfully disagrees.

According to the M.P.E.P., "[t]he proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See A Intel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). M.P.E.P. § 2181(II)(A). Applicant respectfully submits that the Specification satisfies this test. At the very least, the Specification discloses the acts associated with recited functions. For example, these acts can be seen in the steps of adding ammonia to the gas before admission into the first bed and into the second bed, respectively. See for instance paragraphs [0018], [0036], [0039], [0048] and [0050] of the A1 publication.

Furthermore, Applicant respectfully submits that Figures 1 and 2 of Applicant's Specification discloses sufficient structure to allow one skilled in the art to 

See drawing in Remarks, pg. 7.

As such, Applicant respectfully submits that the Specification discloses the corresponding structure, material, or acts for performing the limitation "a NOx reducing agent device which introduces a first amount of a NOx reducing agent to an input gas" and "a device arranged to introduce a second amount of a NOx reducing agent in the gas effluent from said de-N20 catalytic bed" of Claim 16. Reconsideration and favorable action are respectfully requested.

This position is respectfully not persuasive.  The portions of Claim 16 which are unclear describe “a device which introduces a first amount of a NOx reducing agent” and “a device arranged to introduce a second amount of a NOx reducing agent”.  The “device” described has not structural description and it is unclear if this device is a nozzle, a spray device, an open port, a lance, etc. 
The part of the specification cited in the remarks above do not clarify this feature, nor does the portion cited in the drawings.

Next, the remarks on page 7, bottom to the top of pg 8 argue the following:
Second, the Office Action rejects Claims 16 and 17 under 35 U.S.C. § 112(b) for indefiniteness, alleging that the claims do not recite a particular structure for introducing a NOx reducing agent, rendering it indefinite. Applicant respectfully disagrees. The Office Action is interpreting this limitation as a means plus function. For such an interpretation, "[t]he proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a 


	This is respectfully contended.  The response above is re-iterated.  The remarks cite to descriptions in the specification and drawings that do not further show what the device looks like or what the structural features the device includes. 

	Next, the remarks on pg. 8 argue the following:

Third, the Office Action rejects Claim 16 under 35 U.S.C. § 112(a), as allegedly failing to comply with the written description requirement regarding a device for introducing a NOx reducing agent. Applicant respectfully disagrees. Applicant respectfully submits that the claims as originally filed provide written description support for a device for introducing a NOx reducing agent. See Original Claims 16 and 17. In light of Claims 16 and 17 (as originally filed), and further in light of the explanation provided above, Applicant respectfully submits that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing, thereby satisfying 35 U.S.C. § 112(a). Reconsideration and favorable action are respectfully requested.

	This is respectfully contended.  The rejection regarding clarity cannot be overcome by this statement of possession of the invention described in claims 16 and 17.

	Next, the remarks argue on pg. 8, the following:

Fourth, the Office Action rejects Claim 13 under 35 U.S.C. § 112(d) as allegedly failing to further limit the subject matter of the claim upon which it depends. Applicant respectfully traverses this rejection. The value of the NH3/NOx ratio (greater than 1.33) given in Claim 11 is related to the second de-NOx catalytic bed, while the value of the NH3/NOx ratio (less than 1) given in Claim 13 is related to the first de-NOx catalytic bed. As such, Claim 13 further limits the subject matter of Claim 11. Reconsideration and favorable action are respectfully requested.


	This is persuasive and this rejection has been withdrawn. 

	The remarks then argue on page. 9, the following:

Claim 1 recites three catalytic beds in a specified sequence: (1) a de-NOx catalytic bed followed by (2) a de-N20 catalytic bed, which is followed in turn by (3) a de-NOx catalytic bed. Furthermore, Claim 1 gives a functional definition of the catalytic beds which is clear to a skilled person. For a skilled person, a de-NOx catalytic bed is a catalytic bed designed and operated to remove NOx from the gas mixture, whilst a de-N20 catalytic bed is designed and operated specifically to remove nitrous oxide N20. This difference between de-NOx catalytic bed and a de-N20 catalytic bed is well understood in the art. See for instance US 20140363359, US20030143142 or Perez-Ramirez et al. “Dual-bed catalytic system for NOx-N20 removal in the lean-burn deNox HC-SCR”, Applied Catalyst B: Environmental 25 (2000) 191-203.

	This is respectfully contended.  An inventor has the right to name, describe and title their catalysts is any manner or description they want, as described in the MPEP in §2111.01 (“An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).  See MPEP §2111.01.
	However, those terms may have different compositions than what is standard in the field or may have varying understandings within the field.  The term NOx catalyst and deN2O catalyst are two of such terms that have varying meanings in the area of NOx reduction catalysts.  For instance, Yilmaz (US Pub.: 2011/0313226) describes a NOx catalyst made up of a LEV zeolite and that the N2O catalyst also having the same composition (para. 153), the only difference being that the conditions of the gas going into the N2O catalyst differ.  Another example is Trukhan (US Pub.: 2011/0076229), para. 217, where the SCR (which is a NOx catalyst) is made up of a Cu-CHA zeolite and the N2O catalyst has the same composition.  The only difference being the conditions of the gas passing into the catalyst.

	Next, page 9 argues the following:
	In rejecting Claim 1, the Office Action points to Stem as allegedly disclosing (1) a de-NOx catalytic bed followed by (2) a de-N20 catalytic bed, which is followed in turn by (3) a de-NOx catalytic bed. Applicant respectfully disagrees. Stern discloses a three bed system that is composed of three de-NOx catalytic beds. That is, Stem does not disclose a de-N2Q catalytic bed at all, let alone the particular sequence recited in Claim 1.
To get around this, the Office Action alleges that one of the de-NOx catalytic beds of Stern can be interpreted as a de-N20 catalytic bed because NOx includes N20. Applicant respectfully disagrees with such an interpretation. Even if some N20 may be destroyed in a de-NOx bed, as a side effect of the removal of NOx, a skilled person identifies a “de-NOx catalytic bed” as a catalytic bed wherein the targeted removal of NOx is predominant and destruction of N20, if any, occurs to a negligible amount. The same holds for the de-N20 bed where the removal of the nitrous oxide is targeted and is the predominant effect. A skilled person would not consider a disclosure of a de-NOx bed as a disclosure of a “de-N20 catalytic bed”, in the absence of a specific indication that the disclosed bed(s) removes to a considerable extent, the nitrous oxide N20.

	Applicant’s arguments are respectfully not persuasive for the reasons given above.  Additionally, a skilled person would understand that the composition of a NOx catalyst and a N2O catalyst may be the same with the conditions employed in feeding the entering gas being differently modified.  
	
	The remarks then argue on the top of pg. 10, the following:
	Furthermore, Applicant respectfully submits that N20 would not decompose in contact with the catalyst used in Stern. In particular, it is noted that a possible N20 decomposition would be strongly inhibited by the presence of NOx in catalytic beds filled with zeolite copper catalyst as it is the case for Stern (see for instance Perez-Ramirez et al. “Formation and control of N20 in nitric acid production - where we stand today?”, Applied Catalyst B: Environmental 44 (2003) 117-151, page 140, left column, Chapter 5.3.4).

	As such, there is no disclosure nor information in Stern that would have led the skilled person to consider any of the three de-NOx catalytic beds as being a de-N20 catalytic bed, and even less to interpret the three bed system of Stern as being a sequence of: (1) a de-NOx catalytic bed followed by (2) a de-N20 catalytic bed, which is followed in turn by (3) a de-NOx catalytic bed, as is required by Claim 1. In fact, even if a skilled person could consider a de-NOx catalytic beds as being a de-N20 catalytic bed (which is disputed above), such a consideration would merely result in three de-N20 catalytic beds being positioned in sequence, not the sequence required by Claim 1.


	This is respectfully not persuasive.  As mentioned above, the conditions for which the gases are fed into the catalyst may determine if N2O is the predominate gas reduced.  The actual composition of the catalysts may be the same, as shown by the references cited above.

	Next, the remarks argue the following on page 10 of the arguments:

	Accordingly, Stern does not disclose these limitations of Claim 1. Furthermore, Pieterse is totally irrelevant in this regard. Indeed, the zeolite/copper catalyst of Stem, that is a transition metal-based catalyst on a zeolite support, has nothing to do with (nor can it be confused with) or compared to the very particular zeolite based bimetallic catalyst disclosed by Pieterse, wherein a zeolite is first loaded with a metal selected from the group of the noble metals and then with a second metal selected from the group of transition metals (see for instance par. [0011]). The fact that copper is cited among the transition metals does not automatically render the catalyst of Pieterse identical to that of Stem as alleged by the Examiner.

For at least the foregoing reasons, Independent Claims 1 and 16 are allowable. The dependent claims are also in condition for allowance, based on their dependency on an allowable base claim, and because of the further features recited.

This is respectfully contended.   As argued above, the compositions of the NOx catalyst and N2O can be the same or different.  The specific compositions of these catalysts are not always the determining factor to whether N2O over NOx is reduced, but rather the conditions of the gas (and/or presence of a reducing agent) that enter the catalyst.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “a device which introduces a first amount of a NOx reducing agent” and the phrase “a device arranged to introduce a second amount of a NOx reducing agent in the gas effluent” of claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
That is, the claims describe a means for feeding reducing agent to the flue gas but the specification does not specifically describe what that structure is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 describes a device for introducing a NOx reducing agent, but the specification does not describe a device used to perform this feature. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 describes a device for introducing a NOx reducing agent, but the claims do not recite a particular structure for performing this feature, rendering it indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern (EP 0818232) and in view of Pieterse (US Pub.: 2008/0044334).
As to Claims 1, 8, 9 and 16, Stern describes a NOx removal means from a gas stream using zoned catalysts, which reduce NOx in the presence of ammonia to form N2 and water (abstract).  Stern explains that NOx includes N2O (col. 3, lines 7-9).  
The catalysts are in the form of catalyst beds (col. 4, line 34) and fed by an ammonia-supply (col. 4, line 38-40).  This ammonia can be considered a NOx reducing agent.  Each catalyst bed in the figure (8) is fed by an ammonia-source (Figure, 16).  
Stern explains that the catalyst composition of the three beds can be a zeolite-modified copper material (col. 3, lines 46-48, col. 2, line 48).  Stern does not teach that the second catalyst is a N2O-specific catalyst however.
Pieterse describes a method and composition for decomposing N2O using a catalyst (title and abstract).  Pieterse explains that the catalytic composition for a N2O-specific catalyst includes zeolite loaded with a metal, which can include iron and copper (para. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst would be effective to reduce the same composition.

	As to Claim 2, Stern explains that the NOx-containing exhaust is mixed with ammonia prior to introducing the stream to a catalyst (col. 5, lines 15-20).  Similarly the gas and ammonia streams are mixed again before entering the second and third catalysts as well (col. 5, lines 23, 25). 

	As to Claim 14, Stern and Pieterse do not disclose the NOx, N2O and ammonia effluents after the second DeNOx bed (which is the last of the three catalyst beds).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst compositions combined with the same reducing agent and same NOx and N2O-containing gas would have the same NOx and N2O-concentrations.

	As to Claim 15, Stern explains their process is used to treat combustion waste gas (col. 2, lines 40-43).

 Claims 3, 4, 6, 7, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Pieterse as applied to claim 1 above, and further in view of Schweffer (WO 2013/087181) See English Translation: (US Pat.: 9238196).
Stern does not teach that that the first amount of reducing agent is completely reacted with NOx in the first NOx bed.
Schweffer describes a device and method for treating NOx and N2O gases using a container that includes a first DeNOx stage in the presence of a reducing agent followed by a N2O catalyst in a De-N2O stage (abstract).  
The reducing agent is fed into the reactor at 2 of Figs. 1-6a.  According to the figures, reducing agent is first fed to 7, which is the deNOx catalyst (see figures).
In the figures, there are more than one of each type of catalyst bed (see figure), but in some configurations, the gases may pass through several deN2O catalyst beds (col. 17, lines 42-44).  Schweffer explains that ammonia slippage does not occur in the first catalyst (col. 6, lines 3-6) because when ammonia is added in excess, NOx is not reduced but is instead oxidized (col. 6, lines 6-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ammonia in an amount that is not in excess, as taught by Schweffer for use in the deNOx bed of Stern and Pieterse because metering ammonia to avoid ammonia slippage facilitates NOx reduction.

As to Claim 4, Schweffer I teaches that any NH4 slippage from the first catalyst is oxidized by O2 and/or N2O in the off gas (col. 6, lines 4-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the minimum slippage of NH3 amounts to a minimum amount of N2O for oxidizing excess ammonia that slips past the catalyst.

	As to Claim 6, Stern teaches feeding the reducing agent to the catalyst (see above) but does not state how much reducing agent to feed into each catalyst.
However, Schweffer explains that ammonia slippage does not occur in the first catalyst (col. 6, lines 3-6) because when ammonia is added in excess, NOx is not reduced but is instead oxidized (col. 6, lines 6-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the reducing agent based on the level of NOx and N2O in the gas stream at each stage.

	As to Claim 7, Schweffer teaches that the NOx content at the outlet of the NOx catalyst of experiments 1 and 2 can be below 300ppm (see Fig. 11).  The catalyst used is an iron-doped zeolite (see experiments 1 to 3 in col. 19, lines 22-24).  

	As to Claim 10, Schweffer I teaches that the space velocity is 5,000 to 200,000 h -1 (col. 14, lines 31-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the space velocity of Schweffer for use with Stern and Pieterse because this velocity is known to be an effective for combining the NOx-containing gas with the NOx-reducing catalyst.
	As to Claim 18, Stern and Pieterse do not disclose the NOx, N2O and ammonia effluents after the second DeNOx bed (which is the last of the three catalyst beds).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst compositions combined with the same reducing agent and same NOx and N2O-containing gas would have the same NOx and N2O-concentrations.

Claims 11, 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Pieterse as applied to claim 8 above, and further in view of Chi (US Pub.: 2010/0024393) and in view of Schweffer (WO 2013/087181) See English Translation: (US Pat.: 9238196).
As to Claims 11, 12, 13 and 19, Stern teaches that the NOx catalysts can be a Cu-modified zeolite (see above) and that the addition of ammonia to NOx is “slightly greater than the stoichiometric amount” (col. 5, lines 31-33).
The reference does not teach that the second NOx catalyst (above) is a De-N2O catalyst.  However Pieterse explains that either an iron or copper catalyst can be employed for the use of N2O reduction (above).  
Furthermore, Chi describes an SCR and explains that use of either an iron or copper zeolite can be used for an SCR (para. 60).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either iron or copper in the SCR of Chi for use with the SCR of Stern.
As to the ratio of NH3/NOx, Schweffer I teaches that the NOx catalyst can include iron-modified zeolite (abstract) and add by ion exchanged (col. 10, lines 50-53).  As to the ratio, Schwefer explains that it is customary to add ammonia in ratio to NOx in the range of 0.8 to 3 (col. 13, lines 47-49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ammonia in a ratio to NOX of 0.8 to 3, as taught by Schweffer for use with Stern and Pieterse because Scweffer explains that this ratio is customary in the field. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Pieterse as applied to claim 16 above, and further in view of Schweffer (WO 2013/087181) See English Translation: (US Pat.: 9238196).
Stern describes placing the catalysts in a single reactor (See figure), but does not describe the reactor as pressurized.
Schweffer describes a device and method for treating NOx and N2O gases using a container that includes a first DeNOx stage in the presence of a reducing agent followed by a N2O catalyst in a De-N2O stage (abstract).  The reducing agent is fed into the reactor at 2 of Figs. 1-6a.  According to the figures, reducing agent is first fed to 7, which is the deNOx catalyst (see figures).
In the figures, there are more than one of each type of catalyst bed (see figure), but in some configurations, the gases may pass through several deN2O catalyst beds (col. 17, lines 42-44).  As to the pressure, Schweffer explains that the catalysts beds can be placed in a conventional pressure vessel (col. 7, lines 49-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a conventional pressure vessel as the reactor, as taught by Schweffer for use with Stern and Pieterse because housing multiple NOx and deN2O catalysts in a pressure vessel is known to be conventional in the field and therefore an effective means to reduce NOx and N2O in exhaust gas.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Pieterse as applied to claim 15 above, and further in view of Schwefer II (US Pub.: 2013/0336872).
Schwefer II describes a means for making nitric acid (abstract) which employs a N2O removing catalyst and a NOx removing catalyst (abstract).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treating N2O and NOx using a deN2O catalyst and a deNOx catalyst, as taught by Schwefer II for use with Stern and Pieterse because it is known to treat both NOx and N2O using deN2O catalyst and DeNOx catalyst from nitric acid manufacture.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance of Claims 5 and 6: The present claims are allowable over the following reference(s): Stern (EP 0818232), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: Stern (EP 0818232) teaches feeding ammonia into three different catalyst beds, but the reference does not disclose that the second reducing agent supply is metered based on the amount of NOx in the gas after exiting the first deNOx catalyst bed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHENG H DAVIS/             Primary Examiner, Art Unit 1732                                                                                                                                                                                           
	July 13, 2021